DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-6, 8, and 10-20 are objected to because of the following informalities:  These claims recite possessive limitations such as “an external power source’s positive terminal” in claim 1. These should all be rewritten to use a preposition instead of “’s” such as “a positive terminal of an external power source”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “a second resistor” however there is no first resistor claimed in claim 8 or the claims from which it depends. Claim 7 recites a first resistor. Therefore, it appears that claim 8 should depend on claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh U.S. Patent No. 5,164,644 (hereinafter “Hsieh”).
Regarding claim 1, Hsieh teaches a fan driving circuit (refer to abstract), comprising: a primary winding (i.e. secondary line coil)(fig.2), having a first terminal (implicit) electrically coupled to an external power source's positive terminal (i.e. positive terminal in the figure below)(fig.2); an activating capacitor (i.e. activating capacitor in the figure below)(fig.2), having a first terminal (implicit) electrically coupled to a second terminal of the primary winding (implicit), and having a second terminal (implicit) electrically coupled to a negative terminal of the external power source (i.e. negative terminal in the figure below)(fig.2); a control circuit (i.e. function control IC and delay apparatus)(fig.2), configured to generate a control signal (implicit)(refer to Q11-)(fig.2); a switch circuit (i.e. S1 and S2 in the figure below)(fig.2), having a first terminal (i.e. IT1 in the figure below)(fig.2) electrically coupled to the first input terminal of the first winding (implicit), having a second input terminal (i.e. IT2 in the figure below)(fig.2) electrically coupled to the second terminal of the activating capacitor (implicit), and having at least one control terminal (refer to Relay (K1))(fig.2) electrically coupled to the control circuit for receiving the control signal (implicit); and a secondary winding (i.e. primary line coil)(fig.2), having a first terminal (implicit) electrically coupled to a first output terminal of the switch circuit (i.e. OT1 in the figure below)(fig.2), and having a second terminal (implicit) electrically coupled to a second output terminal of the switch circuit (i.e. OT2 in the figure below)(fig.2), wherein the secondary winding is configured to electromagnetically drive a fan according to a flowing direction of its driving current (implicit)(refer to col. 3 lines 16-34); wherein the switch circuit is configured to conduct the secondary winding's driving current's flowing direction based on the control signal's voltage level (implicit)(refer to col. 3 lines 16-34).
    PNG
    media_image1.png
    386
    837
    media_image1.png
    Greyscale


Regarding claim 11, Hsieh teaches the fan driving circuit of claim 1, further comprising: an auxiliary switch (i.e. speed changing device)(fig.2)(refer also to Triacs Q8-10)(fig.4), having a first terminal electrically coupled to the external power source's negative terminal (implicit), and having a second terminal electrically coupled to the activating capacitor's second terminal (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 1 above, and further in view of Sorber et al. U.S. Patent No. 2,289,995 (hereinafter “Sorber”).
Regarding claim 2, Hsieh teaches the fan driving circuit of claim 1, wherein the switch circuit is configured to conduct the secondary winding's driving current to flow from the secondary winding's first terminal to the secondary winding's second terminal (implicit)(refer to S1 and S2 in the figure above)(fig.1), when there is no command (refer to abstract), however Hsieh does not teach wherein when there is no command, the control signal's voltage level is a low voltage level. However Sorber teaches wherein when there is no command, the control signal's voltage level is a low voltage level (refer to col. 6 line 61 to col. 7 line 23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control scheme of Sorber to provide the advantage of providing common low power control of a relay.
Regarding claim 3, Hsieh teaches the fan driving circuit of claim 1, wherein the switch circuit is configured to conduct the secondary winding's driving current to flow from the secondary winding's second terminal to the secondary winding's first terminal (implicit)(refer to S1 and S2 in the figure above)(fig.1), when there is a command (refer to abstract), however Hsieh does not teach wherein when there is a command, the control signal's voltage level is high. However Sorber teaches wherein when there is a command, the control signal's voltage level is high (refer to col. 6 line 61 to col. 7 line 23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control scheme of Sorber to provide the advantage of providing common low power control of a relay.
Regarding claim 4, Hsieh teaches the fan driving circuit of claim 1, wherein the switch circuit is configured to conduct the secondary winding's driving current to flow from the secondary winding's first terminal to the secondary winding's second terminal (implicit)(refer to S1 and S2 in the figure above)(fig.1), when there is no command (refer to abstract), however Hsieh does not teach wherein when there is no command, the control signal's voltage level is a high voltage level. However Sorber teaches wherein when there is no command, the control signal's voltage level is a low voltage level (refer to col. 6 line 61 to col. 7 line 23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control scheme of Sorber to provide the advantage of providing common low power control of a relay. However Hsieh and Sorber do not teach wherein when there is no command, the control signal's voltage level is a high voltage level. However, it would have been an obvious matter of design choice to reverse the control signal’s voltage level so that when there is no command, the control signal's voltage level is a high voltage level, since applicant has not disclosed that having the control signal’s voltage level be a high voltage level to connect the fan motor in a forward direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the control signal’s voltage level being a low voltage level to connect the fan motor in a forward direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include wherein when there is no command, the control signal's voltage level is a high voltage level to provide the advantage of providing common low power control of a relay.
Regarding claim 5, Hsieh teaches the fan driving circuit of claim 1, wherein the switch circuit is configured to conduct the secondary winding's driving current to flow from the secondary winding's second terminal to the secondary winding's first terminal (implicit)(refer to S1 and S2 in the figure above)(fig.1), when there is a command (refer to abstract), however Hsieh does not teach wherein when there is a command, the control signal's voltage level is low. However Sorber teaches wherein when there is a command, the control signal's voltage level is high (refer to col. 6 line 61 to col. 7 line 23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control scheme of Sorber to provide the advantage of providing common low power control of a relay. However Hsieh and Sorber do not teach wherein when there is a command, the control signal's voltage level is a low voltage level. However, it would have been an obvious matter of design choice to reverse the control signal’s voltage level so that when there is a command, the control signal's voltage level is a low voltage level, since applicant has not disclosed that having the control signal’s voltage level be a low voltage level to connect the fan motor in a reverse direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the control signal’s voltage level being a high voltage level to connect the fan motor in a reverse direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include wherein when there is a command, the control signal's voltage level is a low voltage level to provide the advantage of providing common low power control of a relay.
Regarding claim 6, Hsieh teaches the fan driving circuit of claim 1, wherein the control circuit comprises: a controller (i.e. function control IC and delay apparatus)(fig.2), configured to generate a preliminary signal (implicit)(refer to Q11-)(fig.2), however Hsieh does not teach a transistor, having a control terminal electrically coupled to the controller for receiving the preliminary signal, and having a ground terminal electrically coupled to ground; and a diode, having a positive terminal electrically coupled to the transistor's output terminal and the switch circuit's first control terminal, and having a negative terminal electrically coupled to a direct current (DC) power source and the switch circuit's second control terminal. However Sorber teaches a transistor (i.e. Darlington transistor 120)(fig.7), having a control terminal electrically coupled to the controller (implicit) for receiving the preliminary signal (implicit), and having a ground terminal (i.e. ground terminal in the figure below)(fig.7) electrically coupled to ground (i.e. circuit ground in the figure below)(fig.7); and a diode (i.e. diode 132)(fig.7), having a positive terminal (implicit) electrically coupled to the transistor's output terminal (implicit) and the switch circuit's first control terminal (implicit)(refer to coil 130)(fig.7), and having a negative terminal electrically coupled to a direct current (DC) power source (i.e. rectifier bridge 108)(fig.7) and the switch circuit's second control terminal (implicit)(refer to coil 130)(fig.7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control circuit of Sorber to provide the advantage of using a simple control circuit which allows a large amount of current to flow quickly through the coil of the relay in order to fully switch the relay and ensure proper operation of the fan.
    PNG
    media_image2.png
    356
    611
    media_image2.png
    Greyscale

Regarding claim 7, Hsieh and Sorber teach the fan driving circuit of claim 6, further comprising: a first resistor (i.e. Sorber limiting resistor 114)(fig.7), having a first terminal (implicit) electrically coupled to the controller (refer to Sorber switch 98)(fig.7), and having a second terminal (implicit) electrically coupled to the transistor's control terminal (implicit).
Regarding claim 8, Hsieh and Sorber teach the fan driving circuit of claim 6, further comprising: a second resistor (i.e. Sorber fixed resistor 124)(fig.7), having a first terminal (implicit) electrically coupled to the transistor's control terminal (implicit), and having a second terminal (implicit) electrically coupled to the transistor's ground terminal (implicit).
Regarding claim 12, Hsieh teaches the fan driving circuit of claim 1, wherein the switch circuit comprises: a first switch (i.e. S1 in the figure above)(fig.2), having a first terminal (i.e. IT1 in the figure above)(fig.2) electrically coupled to the primary winding's first terminal (implicit), and having a second terminal (i.e. IT3 in the figure above)(fig.2) selectively and electrically coupled to one of the secondary winding's first terminal and second terminal (implicit); and a second switch (i.e. S2 in the figure above)(fig.2), having a first terminal (i.e. IT2 in the figure above)(fig.2) electrically coupled to the activating capacitor's second terminal (implicit), and having a second terminal (i.e. IT4 in the figure above)(fig.2) selectively and electrically coupled to one of the secondary winding's first terminal and second terminal (implicit), however Hsieh does not teach a switching winding, having a first terminal electrically coupled to the switch circuit's first control terminal, and having a second terminal electrically coupled to the switch circuit's second control terminal. However, Sorber teaches a switching winding (i.e. coil 130)(fig.7), having a first terminal electrically coupled to the switch circuit's first control terminal (implicit), and having a second terminal electrically coupled to the switch circuit's second control terminal (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh to include the control coil of Sorber to provide the advantage of providing common low power control of a relay.
Regarding claim 13, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein when the control signal has a low voltage level (refer to Sorber col. 6 line 61 to col. 7 line 23)(refer also to Hsieh abstract), the first switch is further configured to exclusively and electrically connect the primary winding's first terminal with the secondary winding's first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), the second switch is further configured to exclusively and electrically connect the activating capacitor's second terminal with the secondary winding's second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), and the secondary winding's drive current in response flows from its first terminal to its second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract).
Regarding claim 14, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein when the control signal has a high voltage level (refer to Sorber col. 6 line 61 to col. 7 line 23)(refer also to Hsieh abstract), the switching winding is further configured to electromagnetically exert a force on both the first switch and the second switch (refer to Sorber col. 6 line 61 to col. 7 line 23)(refer also to Sorber coil 130)(fig.7), the first switch is in response further configured to electrically connect the primary winding's first terminal with the secondary winding's second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), the second switch is in response further configured to electrically connect the activating capacitor's second terminal with the secondary winding's first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), and the secondary winding's drive current in response flows from its second terminal to its first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract).
Regarding claim 15, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein when there is no command (refer to Hsieh abstract), the first switch is further configured to exclusively and electrically connect the primary winding's first terminal with the secondary winding's first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), the second switch is further configured to exclusively and electrically connect the activating capacitor's second terminal with the secondary winding's second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), and the secondary winding's drive current in response flows from its first terminal to its second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), however they do not teach wherein when there is no command the control signal has a high voltage level. However, it would have been an obvious matter of design choice to reverse the control signal’s voltage level so that when there is no command, the control signal's voltage level is a high voltage level, since applicant has not disclosed that having the control signal’s voltage level be a high voltage level to connect the fan motor in a forward direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the control signal’s voltage level being a low voltage level to connect the fan motor in a forward direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include wherein when there is no command, the control signal's voltage level is a high voltage level to provide the advantage of providing common low power control of a relay.
Regarding claim 16, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein when there is a command (refer to Hsieh abstract), the switching winding is further configured to electromagnetically exert a force on both the first switch and the second switch (refer to Sorber col. 6 line 61 to col. 7 line 23)(refer also to Sorber coil 130)(fig.7), the first switch is in response further configured to electrically connect the primary winding's first terminal with the secondary winding's second terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), the second switch is in response further configured to electrically connect the activating capacitor's second terminal with the secondary winding's first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), and the secondary winding's drive current in response flows from its second terminal to its first terminal (implicit)(refer to Hsieh S1 and S2 in the figure above)(fig.1)(refer also to Hsieh abstract), however they do not teach wherein when there is a command, the control signal has a low voltage level. However, it would have been an obvious matter of design choice to reverse the control signal’s voltage level so that when there is a command, the control signal's voltage level is a low voltage level, since applicant has not disclosed that having the control signal’s voltage level be a low voltage level to connect the fan motor in a reverse direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the control signal’s voltage level being a high voltage level to connect the fan motor in a reverse direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include wherein when there is a command, the control signal's voltage level is a low voltage level to provide the advantage of providing common low power control of a relay.
Regarding claim 17, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein the first switch is further configured to render its second terminal to be electrically coupled to the secondary winding's second terminal by default (implicit)(refer to Hsieh IT3 and OT2 in the figure above)(fig.2), and the second switch is further configured to render its second terminal to be electrically coupled to the secondary winding's first terminal by default (implicit)(refer to Hsieh IT4 and OT1 in the figure above)(fig.2), however Hsieh and Sorber do not teach wherein the first switch is configured to render its second terminal to be electrically coupled to the secondary winding's first terminal by default, and the second switch is further configured to render its second terminal to be electrically coupled to the secondary winding's second terminal by default. However, it would have been an obvious matter of design choice to reverse the default connections of the terminals, since applicant has not disclosed that the first switch is configured to render its second terminal to be electrically coupled to the secondary winding's first terminal by default, and the second switch is further configured to render its second terminal to be electrically coupled to the secondary winding's second terminal by default solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the default connections of the terminals connected in the opposite way. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include the first switch is configured to render its second terminal to be electrically coupled to the secondary winding's first terminal by default, and the second switch is further configured to render its second terminal to be electrically coupled to the secondary winding's second terminal by default to provide the advantage of simply and easily switching the current through a motor coil through the uses of a DPDT relay.
Regarding claim 18, Hsieh and Sorber teach the fan driving circuit of claim 17, wherein the first switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's first terminal (implicit)(refer to Hsieh IT3 and OT1 in the figure above)(fig.2)(refer also to Hsieh abstract) in response to an electromagnetic force from the switching winding (refer to Sorber col. 6 line 61 to col. 7 line 23), and the second switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's second terminal (implicit)(refer to Hsieh IT4 and OT2 in the figure above)(fig.2)(refer also to Hsieh abstract) in response to the electromagnetic force from the switching winding (refer to Sorber col. 6 line 61 to col. 7 line 23), however they do not teach wherein the first switch is configured to switch its second terminal to be electrically coupled to the secondary winding's second terminal in response to an electromagnetic force from the switching winding, and the second switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's first terminal in response to the electromagnetic force from the switching winding. However, it would have been an obvious matter of design choice to reverse the default connections of the terminals, since applicant has not disclosed that wherein the first switch is configured to switch its second terminal to be electrically coupled to the secondary winding's second terminal in response to an electromagnetic force from the switching winding, and the second switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's first terminal in response to the electromagnetic force from the switching winding solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the default connections of the terminals connected in the opposite way. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include wherein the first switch is configured to switch its second terminal to be electrically coupled to the secondary winding's second terminal in response to an electromagnetic force from the switching winding, and the second switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's first terminal in response to the electromagnetic force from the switching winding to provide the advantage of simply and easily switching the current through a motor coil through the uses of a DPDT relay.
Regarding claim 19, Hsieh and Sorber teach the fan driving circuit of claim 12, wherein the first switch is further configured to render its second terminal to be electrically coupled to the secondary winding's second terminal by default (implicit)(refer to Hsieh IT3 and OT2 in the figure above)(fig.2), and the second switch is further configured to render its second terminal to be electrically coupled to the secondary winding's first terminal by default (implicit)(refer to Hsieh IT4 and OT1 in the figure above)(fig.2).
Regarding claim 20, Hsieh and Sorber teach the fan driving circuit of claim 19, wherein the first switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's first terminal (implicit)(refer to Hsieh IT3 and OT1 in the figure above)(fig.2)(refer also to Hsieh abstract) in response to an electromagnetic force from the switching winding (refer to Sorber col. 6 line 61 to col. 7 line 23), and the second switch is further configured to switch its second terminal to be electrically coupled to the secondary winding's second terminal (implicit)(refer to Hsieh IT4 and OT2 in the figure above)(fig.2)(refer also to Hsieh abstract) in response to the electromagnetic force from the switching winding (refer to Sorber col. 6 line 61 to col. 7 line 23).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Sorber as applied to claim 6 above, and further in view of Hart et al. U.S. Patent No. 5,041,825 (hereinafter “Hart”).
Regarding claim 9, Hsieh and Sorber teach the fan driving circuit of claim 6, however they do not teach wherein the transistor is selected from a group consisting of a pnp-type bipolar junction transistor (BJT), a npn-type BJ, an N-type metal-oxide semiconductor FET (MOSFET), and a P-type MOSFET. However Hart teaches wherein the transistor is selected from a group consisting of a pnp-type bipolar junction transistor (BJT), a npn-type BJ, an N-type metal-oxide semiconductor FET (MOSFET), and a P-type MOSFET (refer to FET 138)(fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include the transistor of Hart to provide the advantage of using a common and less expensive transistor to activate the switch.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Sorber as applied to claim 1 above, and further in view of Yang U.S. Patent No. 4,689,533 (hereinafter “Yang”).
Regarding claim 10, Hsieh and Sorber teach the fan driving circuit of claim 1, however they do not teach the circuit further comprising: an auxiliary switch, having a first terminal electrically coupled to the external power source's positive terminal, and having a second terminal electrically coupled to the primary winding's first terminal. However, Yang teaches the circuit further comprising: an auxiliary switch (i.e. switch SW301)(fig.6), having a first terminal electrically coupled to the external power source's positive terminal (implicit), and having a second terminal electrically coupled to the primary winding's first terminal (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hsieh and Sorber to include the auxiliary switch of Yang to provide the advantage of providing an on/off switch for the fan as is common practice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839